     Case 3:18-cv-00890 Document 179 Filed 04/29/20 Page 1 of 2 PageID #: 1453



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


TAMMY SHERRELL WILSON,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 3:18-0890

WEXFORD MEDICAL and ADMINISTRATION/STAFF
AT FAULT, (1990 through present);
WARDEN LORI NOHE, in her personal capacity;
J.D. SALLAZ, Acting Warden of Lakin Correctional Center,
in his official capacity;
SUSAN BIRDSONG, in both her personal and official capacities;
CORRECTIONAL OFFICER CHERYL SPENCER,
in her personal capacity;
NATHAN BALL, in both his personal and official capacities;
BETSY JIVIDEN, Commissioner of the DCR, in her official capacity,
CANDY DAVIS, Aramark supervisor, in her personal capacity;
C.J. RYDER, Director of Inmate Services and Activities at
Lakin Correctional Center;
HEIDI BEEGLE, Wexford Medical

                              Defendants.


                         MEMORANDUM OPINION AND ORDER


        This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendations for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that the Court deny the Motion to Dismiss of Lori Nohe, as moot (ECF No. 114).

Neither party has filed objections to the Magistrate Judge’s findings and recommendations.
  Case 3:18-cv-00890 Document 179 Filed 04/29/20 Page 2 of 2 PageID #: 1454



       Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and DENIES the Motion of Lori Nohe, as moot (ECF No. 114), consistent

with the findings and recommendations.

       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.



                                             ENTER:      April 29, 2020




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                               -2-
